Citation Nr: 1419147	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-33 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 2009 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination in November 2011.  The examiner opined that the Veteran had a right shoulder disability which was "an aggravation of a preexisting injury from when the veteran was age 15."  The examiner did not provide an opinion as to whether the Veteran's left shoulder disability existed prior to service and was aggravated thereby.  In a February 2012 addendum, the examiner who provided the November 2011 examination opined that the Veteran's "bilateral shoulder sprain was aggravated from his military service."  She noted that the Veteran's service treatment records documented a left shoulder injury after throwing a hand grenade.  She explained that the Veteran's "previous shoulder dislocation that was prior to the service has caused some weakness and has lead to recurrent shoulder sprain and strains bilaterally."  

Review of the Veteran's service treatment records does not reveal that the Veteran's left shoulder disability pre-existed military service.  The service entrance examination documents only a pre-existing right shoulder disability, and indicates that the Veteran had pre-existing right shoulder dislocations with surgery in 2004.  However, as noted by the examiner, the service treatment records clearly document treatment for a left shoulder disability.  As the February 2012 VA opinion is premised upon the finding that the Veteran's left shoulder disability existed prior to service and the service entrance examination does not corroborate such a statement, the Board believes that the RO should obtain a supplemental opinion from the examiner who provided the February 2012 opinion.  Specifically, the RO should request that the examiner provide an opinion as to whether the Veteran's left shoulder disability is directly related to service, including to his in-service left shoulder symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who provided the February 2012 opinion, or if that examiner is unavailable, another VA examiner with appropriate expertise.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the opinion.  Ask that he or she provide an addendum nexus opinion to the one provided in February 2012. Specifically, the examiner should provide the following opinion:

Assume that the diagnosed left shoulder disability did not pre-exist military service.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the left shoulder disability is related to active military service, including whether it is related to the in-service left shoulder complaints.

A complete rationale for all opinions should be provided.

2.  The RO must then re-adjudicate the Veteran's claim for entitlement to service connection for a left shoulder disability.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




